DETAILED ACTION
Claims 1 through 13 originally filed 10 April 2020. By amendment received 4 March 2022; claims 1, 2, and 11 are amended and claim 12 is cancelled. Claims 1 through 11 and 13 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 11 and 13 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a mesa stripe laser having a particular burying layer. The burying layer is composed of a first, second, and third sublayer with the first sublayer being the bottom layer of the buried layer and the second sublayer being located above the active region of the laser (which is a multiple quantum well layer). The first and third sublayers are composed of semi-insulating InP and the second sublayer is not composed of one of 5 compounds that are not InP.
Bismuto et al. (Bismuto, US Pub. 2017/0373473) is notable for teaching a buried laser device in which the buried layers have Fe-InP (Fe-InP is semi-insulating) layers separated by quantum barrier layers composed of materials other than InP. However, the bottom layer of the overall buried structure of Bismuto is one of the quantum barrier layers such that the structure of Bismuto does not read on the claimed buried layer arrangement.
Okuda (US Pub. 2016/0126701) is notable for teaching a buried laser device in which the buried layers have second and fourth Fe-InP layers with a p-InP first layer, and a n-InP third layer. However, the bottom buried layer in Okuda is not semi-insulating and cannot correspond to the claimed first sublayer. Additionally, all buried layers of Okuda are composed of InP such that no buried layer can correspond to the claimed second sublayer.
Wunstel et al. (Wunstel, US Patent 5,148,439) is notable for teaching a buried laser device in which the buried layers have Fe-InP layers interleaved with p- or n-type InP layers. However, in the embodiments of Wunstel in which the bottom buried layer is Fe-InP, there is no additional layer that could read on the third buried layer. Additionally, all buried layers of Wunstel are composed of InP which does not conform to claim requirements regarding the second sublayer.
Miyazaki et al. (Miyazaki, US Patent 5,717,710) is notable for teaching a buried laser device in which the buried layers have Fe-InP layers with n-InP layers provided therebetween. However, Miyazaki employs only InP in the buried layer structure such that no layer therein can correspond to the claimed second sublayer.
Nakahara et al. (Nakahara, US Pub. 2013/0208751) is notable for teaching a buried laser device in which the buried layers have upper and lower Fe-InP layers with an intermediary p-InP layer. However, Nakahara also employs only InP in the buried layer structure such that no layer therein can correspond to the claimed second sublayer.
Kadowaki (US Pub. 2003/0214990) is notable for teaching a buried laser device in which the buried layers have a lower Fe-InP layer and an upper n-InP with an intermediary i-InGaAsP layer provided as a diffusion blocking layer. Additionally, the intermediary layer of Kadowaki operates to inhibit diffusion of dopants from the buried layers similar to applicant’s disclosure regarding the second sublayer. However, no layer of Kadowaki corresponds to the claimed third sublayer because the upper n-InP layer is not semi-insulating. While the upper n-InP layer of Kadowaki is current blocking, there is no suggestion within Kadowaki that this layer may be replaced with a semi-insulating layer.
There is no suggestion that one of ordinary skill in the art would have found it obvious to replace the n-InP layer of Kadowaki with an upper semi-insulating InP layer as is present in any of the above cited art. The upper buried layer operates as a current blocking layer and proper functioning of that layer requires that layer to have certain electrical properties.  The materials n-InP and semi-insulating InP have different electrical properties. There is no prior art suggestion that semi-insulating InP adequately replaces n-InP in the context of a current blocking layer such that the semi-insulating InP performs the same function as the n-InP layer. As such, one of ordinary skill in the art would not have found it obvious to modify Kadowaki in such a manner that reads on the claimed device.
As such, claim 1 is allowed.

Claims 2 through 11 and 13 each depend properly from claim 1. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828